 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDAftera careful analysis of the record evidence and upon a full consideration ofthe Board'sdecisions deemed pertinent herein,I am of the opinion that Resort'soperations are closely integrated with those of the raceway and that jurisdictionshould not be asserted in this proceeding.Thus, in this connection,likePinkerton,Resort's employees perform their serv-ices solely at the racetrack and at locations and work stations physically interspersedthroughout the grandstand area of the track,and to a lesser extent,in other areasof the raceway as well.Moreover,Resort's operations are devoted entirely to theservice of food and beverages to customers and racetrack personnel.The servicesResort provides,while not absolutely essential to the functioning of the racetrack,are an integral attribute of a facility such as a racetrack devoted,in the final analy-sis, to the entertainment and diversion of its patrons, and are, accordingly,a featureexpected and demanded by the track'spatrons.Accordingly,I am convinced thatRaceway is dependent upon the restaurant and concession facilities of Resort notonly for revenue but to fulfill the demands of its patrons and track personnel, andthat, as a consequence,there exists an extensive interrelationship between the opera-tions of Resort and those of Raceway.A further factor pointing to Resort's close identification with Raceway and theracing industry generally is the degree of regulation,as found above, exercised byRaceway and the Harness Racing Commission over aspects of the employment rela-tionship relating to Resort's hire and retention of personnel, a factor differentiatingResort from the typical restaurateur which is subject only to the usual licensingordinances and health and safety regulations extant in the restaurant industrygenerally.Accordingly,on the basis of the foregoing considerations I conclude that Resortisan enterprise closely identified with the racing industry,and its operations are in-extricably associated with those of the raceway.In view thereof,it is apparent thatany disruption of Resort's operations arising out of a labor dispute, either primaryor secondary,involving Resort's employees would have a foreseeable,likely, andimmediate adverse impact upon the operations of the raceway.As the Boardfound in theKelleycase, the State of New York has a strong interest in insuringuninterrupted operations at racetracks.Thus, here,as inKelley,itwould be reason-able to anticipate that in view of the vital interest the authorities of the State ofNew York would act with dispatch to resolve any labor dispute involving Resort'semployees arising at the racetrack.Moreover,in light of the recognized interest of the State of NewYorkin the un-interrupted operations of the raceway,and in recognition also of the potential com-plexities and complications that under the doctrine of Federal preemption fore-seeably could result from the enmeshing of the legal processes of State and Federalauthorities,if,contrary to my decision here, the Board would assert jurisdictionover Resort while declining it over Raceway, sound administration of labor rela-tions policy would seem to be best served by leaving to the State of New York,authority to act in any labor dispute arising at the raceway involving Resort'semployees.In view of this consideration,and in light of the expressed policy of the Boardthat the effect of labor disputes involving operations in the racing industry is-notlikely to have sufficient impact on interstate commerce to warrant the exercise ofits jurisdiction,I shall recommend that the complaint herein be dismissed.RECOMMENDED ORDERUpon the foregoing findings and upon the entire record of the case, I recommendthat the complaint herein be dismissed.St. Paul Printing Pressmen and Assistants'Union, No. 29andWebb Publishing Company.Case No. 18-CD-33.August 5,1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10(k) of the NationalLabor Relations Act, following a charge filed April 21, 1964, by Webb148 NLRB No. 19. ST. PAUL PRINTING PRESSMEN, ETC., UNION NO. 29215Publishing Company, designated herein as the Employer, alleging thatSt. Paul Printing Pressmen and Assistants' Union, No. 29, designatedherein as IPP, had violated Section 8 (b) (4) (D) of the Act.A dulyscheduled hearing was held before Hearing Officer David R. Hols onMay 14 and 15, 1964.All parties appearing were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and toadduce evidence bearing on the issues.The rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.TheIPP has filed a brief which has been duly considered by the Board.Upon the entire record in the case, the Board 1 makes the followingfindings :1.THE BUSINESS OF THE EMPLOYERWebb Publishing Company is a printing and publishing concernproducing telephone books, magazines, and other printed material atits plant located in St. Paul, Minnesota.During the 12-month periodimmediately preceding the filing of the charges herein the Employermade sales of goods outside the State of Minnesota in excess of$500,000 and its gross sales amounted to more than $5 million.Theparties stipulated, and we find, that the Employer is engaged in com-merce'within the meaning of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction herein.II.THE LABORORGANIZATIONS INVOLVEDThe IPP and the St. Paul Typographical Union No. 30, designatedhereinas ITU,are labor organizationswithin the meaning of theAct.III.THE DISPUTEA. The work at issueAbout 50 percent of the Employer's present production involvesprinting by the offset method.The preparation of offset plates ofteninvolves the use of a reproduction proof.A reproduction proof is ahigh-quality proof that is taken from a page of type on a hand-operated proof press to be photographed, the photograph to be used forthe manufacture of an offset plate.The only work in dispute is thatinvolved in making, or pulling, reproduction proofs by the proofpress method.B. Evidenceof conductviolativeof Section 8(b) (4) (D)For approximately the past 35years the Employer has been makingreproduction proofs by the proof press method.Untilabout 2 years'Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Leedom,Fanning,and Brown]. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDago, however, this work was a minor aspect of the Employer's opera-tion.The pulling of such proofs was performed almost entirely bymembers of the IPP. In January 1964, the Employer received ademand from the ITU that it be assigned the work of pulling repro-duction proofs.In April 1964, the Employer wrote both the ITUand the IPP stating that it intended to take the work of pullingreproduction proofs from employees represented by the IPP and re-assign it to members of the ITU.On April 10, 1964, the IPP wrote the Employer stating that if thework were reassigned to members of the ITU, the IPP would be com-pelled to strike and picket the plant.On April 29,1964, the Employerreassigned the work to members of the ITU. Although there has beenno picketing by the IPP as yet, IPP's threat to strike and picket hasnot been withdrawn.As a result, on April 20, 1964, the Employerfiled charges alleging that the IPP violated Section 8 (b) (4) (D) ofthe Act.C. Contentions of the partiesThe ITU claims the work on the ground that. its contract with theEmployer awards to the ITU jurisdiction over "proof press operators"and "employees engaged in proofing." The ITU also claims that, asa matter of industry practice, printing concerns in the Twin Citiesarea have the work of pulling reproduction proofs performed bymembers of the ITU.-The IPP, on the other hand, also relies upon its contract whichawards to that Union jurisdiction over the operation of "all letterpresses and presses of a specialty nature" as well as "all proofing."In addition, the IPP relies upon the fact that its members have per-formed practically all the disputed work for approximately the last35 years, and upon a claim that the pulling of reproduction proofsrequires special skills which are associated with pressmen rather thantypographers.Although the Employer reassigned the work to theITU, it takes the position that it has no preference as to which em-ployees perform the work, its only concern being that the same em-ployee who operates the reproduction proof press should be able tomake "overlays" and "underlays," and perform other makereadywork associated with the pulling of reproduction proofs.D. Applicability of the StatuteSection 10(k) of the Act empowers the Board to determine thedispute out of which a Section 8(b) (4) (D) charge has arisen.How-ever, before the Board proceeds with a determination of dispute, itmust be satisfied that there is reasonable cause to believe that Sec-tion 8(b) (4) (D) has been violated. ST. PAUL PRINTING PRESSMEN, ETC., UNION NO. 29217As set forth above, Respondent concedes that it threatened to strikeand picket the Employer in the event the Employer assigned the workof pulling reproduction proofs by the proof press method to membersof the ITU. The Employer subsequently assigned said work to mem-bers of the ITU, and Respondent, while not yet causing a work stop-page or picketing the Employer's plant, has not withdrawn its threatto do so.Accordingly, we find, on the entire record, that there isreasonable cause to believe that a violation of Section 8(b) (4) (D)has occurred and that the dispute is properly before the Board fordetermination pursuant to Section 10(k) of the Act.E.Merits of the disputeAs we stated in the J.A. Jonescase,2 we will, pursuant to the Su-preme Court's decision inCBS,'determine in each case presented forresolution under Section 10(k) of the Act, the appropriate assign-ment of disputed work only after taking into account and balancingall relevant factors.The following factors are asserted in support ofthe claims of the parties herein :1.Certification; contract; and Employer's assignmentNeither the IPP nor the ITU has been certified by the Board withrespect to any employees involved in the instant proceeding.Al-though both labor organizations have contracts with the Employer,the contracts are of little practical importance since, as noted above,both contracts contain general provisions which might be construedas assigning the work of pulling proofs to the particular contractingunion, but neither agreement specifically covers pulling reproductionproofs.At the hearing the Employer did not assert the supremacyof one contract over the other, and, as indicated, its position in thisproceeding is that it has no preference as to which employees per-form the work.2.Work skillsThe record shows that special skills are required to perform thework in question. Since a reproduction proof must be of exception-ally good quality, on occasion it is necessary to sand down type thatis too high, or build up type that is too low, to make adjustments inthe packing of the press, and to perform other work necessary toassure a perfect or nearly perfect proof.While the record shows thatthere is at least one employee represented by the ITU capable of per-2InternationalAssociationofMachinists, Lodge No. 143 (J. A. Jones ConstructionCompany),135 NLRB 1402.8N.L.R.B. v. Radio & Televiswn Broadcast Engineers Union, Local 1212,et al.(Colum-bia Broadcasting System),364 U.S. 573. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDforming such work, the ITU does not dispute that the making ofoverlays, underlays, and other makeready work are the normal func-tion of pressmen, i.e., members of the IPP.While it appears thatthe use of certain new materials has reduced the incidence when suchadjustments are required, it is undisputed that such adjustments havenot been eliminated.The record also shows that an occasion may arise when it is neces-sary to unlock the chase and replace material which is incorrect ordefective.Such work is concededly within the exclusive jurisdictionof the ITU. But such occasions are rare since the page of type andall other material used for reproduction proofs is carefully checkedfrom galley proofs prior to being locked in the chase for use in themaking of a reproduction proof. The making of overlays, underlays,and other makeready work, however, is a more frequent problem, andone which the Employer has indicated is his primary concern.3.Employer; industry; and area practiceAs noted above, the work of pulling reproduction proofs had beenthe work of IPP members for about 35 years preceding April 29,1964, when the Employer reassigned the work to ITU members. Dur-ing that 35-year period, ITU members performed less than 10 percentof this work.Although the record shows that other employers in the area utilizeITU members for pulling reproduction proofs, it appears that theseemployers unlike the Employer herein operate what is known as"trade shops"; that is, shops that produce reproduction proofs foruse by other printing establishments, but do not perform any produc-tion printing themselves and, therefore, do not employ pressmen. Al-though there are area shops that do employ pressmen and neverthe-less utilize the services of ITU members to pull reproduction proofs,the evidence is insufficient to establish that such utilization representsa definite area practice.Thus, while the record is clear that the Em-ployer's traditional practice has been to use the services of IPP mem-bers for pulling reproduction proofs, we cannot find that there is anarea practice which runs counter to the historical practice of theEmployer herein.4.Efficiency and economy of operationThe Employer stated at, the hearing that in its opinion the efficiencyof the operation will be, the same regardless of who performs thework. It appears, however, that since April 29, 1964, when the dis-puted work was assigned to the ITU, and as a result of this dispute,the Employer has utilized the "Bright-type" rather than the proof INTERSTATE SMELTING AND REFINING CO.219pressmethod for obtaining reproduction proofs.The record indi-cates that this method, which enjoyed more extensive use in the past,is less efficient and more expensive than the proof press method.F. Conclusions as to the merits of the disputeOn the basis of the whole record, and on appraisal of the relevantconsiderations, including the fact that the disputed work has beenperformed by members of the IPP for the past 35 years without ob-jection by the ITU 4 and the fact that the skills most significant inconnection with the pulling of reproduction proofs are, as the ITUdoes not dispute, commonly associated with pressmen rather thantypographers, we shall determine the existing jurisdictional disputeby deciding that the pressmen rather than the typographers are en-titled to the work of pulling reproduction proofs by the proof pressmethod.The evidence on the record that some employers in the areautilize the services of typographers to perform this work does not, inour view, overcome the factors set forth above militating in favor ofassigning the disputed work to the pressmen.We shall, therefore,assign the disputed work to the pressmen.Our present determina-tion is limited to the particular controversy which gave rise to thisproceeding. In making this determination, we are assigning the dis-puted work to pressmen employees represented by the IPP, but notto IPP or its members.DETERMINATION OF DISPUTEUpon the basis of the foregoing and the entire record in this case,the Boardmakes the following Determinationof Disputepursuant toSection10(k) of the Act :Pressmen currently represented by the St. Paul Printing Pressmenand Assistants'Union, No. 29, are entitled to perform the work ofpulling reproduction proofs by the proof press method for the WebbPublishing Company.*We find it difficult to accept the ITU's contention that its long period of acquiescencein this practice is attributable to the fact that it was unaware that IPP members wereperforming the work.Interstate Smelting and Refining Co.andInternational Moldersand Allied Workers Union,AFL-CIO.Case No. 13-CA-5803.August 6, 196.EDECISION AND ORDEROn April 13, 1964, Trial Examiner George L. Powell issued his De-cision in the above-entitled proceeding,finding thatthe Respondent148 NLRB No. 24.